Citation Nr: 0423668	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946.  He also had various periods of active duty training 
with the Reserves from August 1955 to March 1962 and from 
August 1963 to August 1967.  He was ordered to extended 
active duty from October 1962 to January 1963, and from 
January 1968 to February 1970.  He died on November [redacted], 1995.  
The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In October 
1998 and June 2003, the Board remanded the claim for 
additional development.   


FINDINGS OF FACT

1.  The veteran died in November 1995. The certificate of 
death listed the immediate cause of death as pneumonia, due 
to (or as a consequence of) lung metastases, due to (or as a 
consequence of) esophageal carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for right sciatica, with herniated nucleus 
pulposus, evaluated as 40 percent disabling, and duodenal 
ulcer disease, evaluated as 0 percent disabling.

3.  Pneumonia, lung metastases, and esophageal carcinoma were 
not shown during active service, nor are they shown to be of 
service origin.

4.  A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The appellant essentially argues that the veteran died 
because of disabilities incurred during service.  She 
primarily argues, in essence, that the veteran's service-
connected duodenal ulcer caused gastroesphageal reflux which 
caused his esophageal carcinoma.  

The veteran died on November [redacted], 1995.  In "Part I" of the 
veteran's certificate of death, his immediate cause of death 
is listed as pneumonia, due to (or as a consequence of) lung 
metastases, due to (or as a consequence of) esophageal 
carcinoma.  The approximate interval between onset and death 
is listed as one week for pneumonia, and four weeks for lung 
metastases and esophageal carcinoma.  The death certificate 
indicates that an autopsy was not performed.  

The veteran's service medical records do not show treatment 
or a diagnosis of pneumonia, lung metastases, or esophageal 
carcinoma.  Reports, dated in June 1968, note that the 
veteran developed ulcer symptoms which responded to medical 
management, and that he was to continue on his ulcer 
medications.  An August 1968 report notes mild improvement of 
the veteran's ulcers on medication, which was to be 
continued.  A November 1968 report notes continued ulcer 
treatment, and contains an impression of history of peptic 
ulcer disease without bleed.  

As for the post-service medical evidence, the earliest 
relevant records of treatment are found in a VA hospital 
report, dated in September 1975, which shows that the 
diagnoses included, "inactive problems, history of peptic 
ulcer disease."  A May 1978 VA examination report notes that 
the veteran was service-connected for duodenal ulcer, and 
that the problems were "mild."  Specifically, there was 
burning with drinking coffee or eating certain foods, or with 
leafy vegetables.  The veteran was noted to be on a modified 
diet and to take Mylanta as needed.  The diagnoses included 
"duodenal ulcer, old, healed, mild."  

Reports from the West Paces Medical Center (WPMC), dated 
between 1984 and 1993, and John T. Horney, M.D., dated 
between 1994 and 1996, show the following: reports dated 
between 1987 and 1990 note the use of Tagamet for stomach 
symptoms.  In June 1993, the veteran began receiving 
treatment for esophageal cancer after he reported a ten month 
history of dysphagia; his treatment eventually included both 
radiation and chemotherapy.  His medical history was noted to 
include having smoked three packs of cigarettes per day for 
thirty years, until quitting 16 years before, and treatment 
for recurrent prostate cancer from about 1985 to 1990.  
Testing carried out in June 1993 included an upper endoscopy 
which revealed a cervical lesion, and a chest X-ray which 
revealed severe chronic obstructive pulmonary disease (COPD) 
and scarring.  A December 1993 WPMC gastroscopy report shows 
that the distal esophagus, the fundus and cardiac, the 
antrum, and the body of the stomach were all well-visualized 
and appeared normal.  The duodenal bulb and duodenal sweep 
were also normal.  A July 1994 WPMC dilatation report 
contains essentially the same findings as the December 1993 
gastroscopy report.  A September 1994 esophagram report notes 
that there was a high-grade stricture at T3 within the 
proximal esophagus, but that distal to this, the esophagus 
was entirely normal and there was no delay in passage of 
contrast material into the stomach.  Reports, dated in July 
1995, show that the veteran underwent a tracheotomy to 
ameliorate chronic airway difficulty; impressions included 
right TVC (true vocal cord) palsy, history of esophageal 
carcinoma, post cervical adenopathy, right, and GERD 
(gastroesophageal reflux disease).  Reports, dated in August 
1995, note that the veteran was hospitalized with an upper 
airway obstruction, the impression was stage IV squamous cell 
carcinoma of the cervical esophagus metastatic to lung and 
cervical lymph node.  The reports further note that all 
chemotherapy options had been exhausted, and that it was 
recommended that he be transferred to hospice care.

Reports from Edwin Evans, M./D., dated between 1984 and 1995, 
show treatment primarily for heart problems.  An April 1985 
report notes "a past history of duodenal ulcer," with no 
findings or diagnosis of an ulcer.  

In an opinion, dated in November 1997, a VA physician, 
Fernando Santiago, M.D., stated that the veteran's duodenal 
ulcer disease was not causally related to his esophageal 
reflux problem, nor was it causally related to the 
development of espophageal cancer.  In an addendum, dated in 
March 1999, Dr. Santiago explained that although the veteran 
was treated for a duodenal ulcer during service in 1968, that 
this cleared completely and was not shown in subsequent 
service records.  Dr. Santiago noted that although the 
veteran's 1978 VA examination report showed that the veteran 
was noted to have mild problems, he was not specifically 
treated for a duodenal ulcer.  Dr. Santiago explained that 
the veteran's December 1993 gastroscopy report, and the July 
1994 dilatation and upper GI (gastrointestinal) endoscopy 
report, showed that there was no evidence of Barrett's 
esophagus, peptic ulcer disease or of deformity consistent 
with previous ulcer disease.  He concluded, "Based on the 
above I therefore conclude that in the past this pt [patient] 
sufferd (sic) from a very mild case of peptic ulcer disease 
that had long been well healed, leaving no scarring or other 
sequelae, by the time that he developed his esophageal 
cancer, and that, therefore, these conditions are not 
related."  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service- 
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran died in November 1995 at the age of 68, 
approximately 25 years after separation from his last period 
of active duty.  At the time of his death, service connection 
was in effect for right sciatica, with herniated nucleus 
pulposus, evaluated as 40 percent disabling, and duodenal 
ulcer, evaluated as 0 percent disabling.  See July 1993 
rating decision.  

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The veteran's 
service medical records do not show that he developed 
pneumonia, lung metastases, or esophageal carcinoma during 
service.  The appellant's argument that the veteran had an 
active service-connected ulcer that caused reflux, which in 
turn caused his esophageal carcinoma, is predicated on the 
assumption that his ulcer remained active.  However, the 
Board first notes that the veteran was shown to have 
carcinoma of the upper (cervical) esophagus.  See June 1993 
WPMC reports; September 1994 esophagram report.  Furthermore, 
the veteran's service medical records show treatment for an 
ulcer in 1968, with no subsequent treatment during the 
veteran's remaining last period of active duty service (i.e., 
through February 1970).  Although the veteran complained of 
stomach symptoms after service, his duodenal ulcer was 
evaluated as 0 percent disabling at the time of his death, 
and there is no postservice diagnosis of an ulcer other than 
"by history."  In this regard, Dr. Santiago concluded that 
the veteran's esophageal carcinoma was not related to his 
service-connected ulcer, and the Board finds that Dr. 
Santiago's opinion is highly probative evidence which weighs 
against the claim.  Dr. Santiago indicated that he had based 
his conclusions upon a review of the claims file, and his 
conclusion is accompanied by a rational explanation.  The 
Board further notes that his opinion is corroborated by the 
December 1993 WPMC gastroscopy report and the July 1994 WPMC 
dilatation reports, which showed that the distal esophagus, 
the fundus and cardiac, the antrum, and the body of the 
stomach were all well-visualized and appeared normal.  The 
duodenal bulb and duodenal sweep were also normal.  See also 
September 1994 esophagram report (noting that there was a 
high-grade stricture at T3 within the proximal esophagus, but 
that distal to this, the esophagus was entirely normal and 
there was no delay in passage of contrast material into the 
stomach).  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim of entitlement to service connection for the cause 
of the veteran's death must be denied.  See 38 C.F.R. § 
3.312.

In reaching this decision, the Board has considered the 
evidence which the appellant argues warrants a grant of 
service connection.  Specifically, the Board has considered 
statements by Dr. Horney, dated in July 1996 and September 
1996, Charles Scott, Jr., M.D., dated in April 1997, Chester 
P. Rollins, M.D., dated in January and March of 1996, and a 
December 1995 letter from M. Daniel Byrd, M.D.  These 
opinions essentially state that the veteran's esophageal 
cancer may have been related to long-standing esophageal 
reflux, and/or that the veteran's duodenal ulcer may have 
been related to his gastroesophageal reflux.  However, none 
of these physicians indicated that they had reviewed the 
veteran's service medical records, and none of them is 
accompanied by a rationalized explanation with citation to 
clinical findings which show that the veteran's ulcer was 
active.  As previously stated, there is simply no postservice 
diagnosis of an ulcer, other than "by history," following 
the veteran's separation from service in 1970.  This is a 
period of almost 25 years.  In this regard, as noted by Dr. 
Santiago, both the December 1993 gastroscopy, the July 1994 
dilatation and upper GI (gastrointestinal) endoscopy, showed 
that there was no evidence of Barrett's esophagus, peptic 
ulcer disease or of deformity consistent with previous ulcer 
disease.  See also September 1994 esophagram report.  The 
Board further points out that these tests were performed 
after the veteran's first diagnosis of esophageal carcinoma, 
which came in June 1993.  There is no evidence of clinical 
test results that are contrary to the results in these 
reports.  

Finally, the Board has considered the medical literature 
submitted in support of the appellant's claim.  However, the 
Board notes that this literature is so general in nature, and 
nonspecific to the veteran's case, that the Board affords it 
little probative weight, as none of it provides medical 
evidence demonstrating a causal relationship between the 
veteran's service-connected duodenal ulcer and a cause of 
death.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  In this regard, as noted by Dr. Santiago, the 
veteran's ulcer is shown to have been well-healed prior to 
his diagnosis of esophageal carcinoma.  

Based on the foregoing, the Board finds that the appellant's 
claim for service connection for the cause of the veteran's 
death fails on the basis that all elements required for such 
a showing have not been met.  Accordingly, service connection 
for the cause of the veteran's death must be denied.

The Board notes the appellant's belief that the veteran's 
death was related to service.  The appellant is a layperson 
and as such, she is not competent to testify to a medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Because the evidence is insufficient to 
show that there is a link between the veteran's service and 
his death, service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2003).

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 1996 decision, the Statement of 
the Case (SOC), and four Supplemental Statements of the Case 
(SSOC's), that the evidence did not show that the criteria 
for service connection for the cause of the veteran's death 
had been met.  The most recent two SSOC's contained the full 
text of 38 C.F.R. § 3.159.  In addition, in February 2004, 
the RO notified the appellant of the information and evidence 
the RO would obtain and the information and evidence the 
appellant was responsible to provide.  The Board concludes 
that the discussions in the February 2004 letter, the RO's 
decision, the SOC and the SSOC's adequately informed the 
appellant of the information and evidence needed to 
substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the February 2004 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the February 2004 letter, the appellant was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help her get evidence necessary to 
support her claim, including evidence from specified sources.  
She was notified that it was still her responsibility to make 
sure that all records not in the possession of a Federal 
department or agency were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  She 
was asked to identify all evidence that she desired VA to 
help her obtain, and she was provided with the appropriate 
forms.  In a letter, received in February 2004, the appellant 
indicated that all information had been sent, and that 
records from Dr. Albert Evans and Dr. Daniel Byrd were not 
obtainable.  

The contents of the February 2004 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120.  In this regard, the Board notes that an opinion 
by the General Counsel's Office held that the Pelegrini I 
Court's discussion of the "fourth element" was obiter 
dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004); see also VAOPGCPREC 7-2004 (June 24, 
2004).  Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.

The Board acknowledges that the February 2004 letter was sent 
to the appellant after the RO's August 1999 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

As noted above, the record appears to be complete.  Moreover, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in February 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant in March 2004.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service, VA and non-VA medical records.  
An etiological opinion has been obtained.  The appellant has 
stated that records from Dr. Albert Evans and Dr. Byrd are 
not obtainable.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



